Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one roller being spring-mounted recited in Claim 31 must be shown or the feature canceled from the claim.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: device 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The disclosure is objected to because of the following informalities: On page 12 line 14, the acronym “ISO” should be written out in full the first time it appears.  
Appropriate correction is required.

Claim Objections
Claims 25-28 and 32 are objected to because of the following informalities:  
In Claim 25, “which is designed” in line 2 should be amended to “is designed” to ensure grammatical correctness in the claim. 
In Claims 26-28, the limitation “wherein the crushing apparatus has a gap width” should be amended to “wherein a gap width” in order to eliminate the redundant recitation of “the crushing apparatus” and to ensure grammatical correctness in the claim.  
In Claim 32, the limitation “an upstream comminution apparatus, which is connected” should be amended to “an upstream comminution apparatus is connected” to ensure grammatical correctness in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the term "substantially" in line 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the limitation “the straw nodes” recited in line 7 does not have antecedent basis in the claim.
Regarding Claim 17, the claim is written in a passive, narrative format, which does not lend itself to a clear understanding of the scope of the protection sought. For instance, is “wherein the stalks of the straw are separated prior to the crushing operation” meant to be a recitation of an additional step (i.e. separating the stalks of the straw prior to the crushing operation), or is it merely meant to further limit the straw by describing its condition prior to the crushing operation? Further, the limitation “the stalks” does not have antecedent basis in the claim.
Regarding Claims 18-20, the limitation “the gap width” does not have antecedent basis in the claims.

Regarding Claim 22, the claim is written in a passive, narrative format, which does not lend itself to a clear understanding of the scope of the protection sought. For instance, is “wherein the straw stalks are comminuted prior to the crushing operation and the comminuted stalks are crushed” meant to recite two new steps, separate from the steps recited in Claim 16 (i.e. a step of comminuting straw stalks prior to the crushing operation and a step of crushing the comminuted stalks), or is it meant to further limit the crushing step recited in Claim 16 (i.e. by specifying that the crushing step in Claim 16 is crushing comminuted stalks without requiring a separate step of comminuting the stalks)? Further, the limitation “the straw stalks” does not have antecedent basis in the claim.
Claims 21 and 23 are rejected by virtue of their dependence upon Claim 16.
Regarding Claim 24, the term "substantially" in line 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the limitation “the straw nodes” recited in line 5 does not have antecedent basis in the claim.
Regarding Claim 25, the limitation “the stalks” does not have antecedent basis in the claim.

Claims 26-27 and 29-31 are rejected by virtue of their dependence upon Claim 24.
Regarding Claim 32, the limitation “an upstream comminution apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner notes that the specification states “The first comminution apparatus 5 can be, for example, a straw mill from the manufacturer voran Maschinen GmbH, Austria” (page 13 line 24 - page 14 line 2); however, this is not a proper description of the upstream comminution apparatus because the actual structure must be recited, not just the manufacturer. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 33, the limitation “the straw nodes” does not have antecedent basis in the claim.
Regarding Claim 34, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al., hereinafter Olson (US 2015/0129698).
Regarding Claim 33, Olson discloses an insulation material comprising comminuted straw ([0043] 2-6 and [0044] lines 1-3; straw is comminuted in chopper apparatus 16 and further crushed in the processor apparatus 18), wherein the straw nodes are crushed ([0047] lines 1-6; “kernels” is being interpreted as “nodes”). Examiner note: the intended use of the comminuted straw disclosed by Olson is for animal feed; however, because the claim as set forth does not provide any further structural or functional limitations for the insulation material, the comminuted straw disclosed by Olsen would also be suitable for this purpose.
Regarding Claim 34, Olson discloses the insulation material consists substantially of comminuted straw ([0010] lines 7-9; the material being comminuted is only the plant stalks and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-24 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al., hereinafter Olson (US 2015/0129698), in view of Bihn (US 8.851,408).
Regarding Claim 16, Olson discloses (Figure 2) a method for producing an insulation material made of straw, comprising: crushing the straw ([0044] lines 1-3; the straw is crushed in processor apparatus 18), wherein the straw is crushed between at least two opposite rollers (cylindrical rolls 20, 22) rotating in opposite directions (as shown by arrows in Figure 2), wherein the straw nodes are crushed during the crushing operation ([0047] lines 1-6; “kernels” is being interpreted as “nodes”). Olson does not disclose that the opposite rollers rotate at substantially the same circumferential speed. Bihn teaches (Figure 3) a method for crushing agricultural products, wherein the agricultural products are crushed between at least two opposite rollers (first and second grain crushing rollers 126, 127) rotating in opposite directions, wherein the opposite rollers each rotate at substantially the same circumferential speed (column 7 line 65 - column 8 line 7; the teeth of the two grain crushing rollers intermesh as the 
Regarding Claim 17, Olson discloses that the stalks of the straw are separated prior to the crushing operation ([0043] lines 2-6). Examiner note: the claim as set forth does not specify what is meant by “separated,” so the method disclosed by Olson, in which the straw is cut/chopped prior to the crushing operation meets this limitation because cutting and chopping are both ways of separating materials.
Regarding Claim 18, Olson discloses (Figure 2) the gap width of a crushing gap (gap G) during the crushing operation of the straw is between 0.8 and 1.6 mm ([0055] lines 22-24). Examiner note: the range of gap widths disclosed by Olson, 0.25 mm to 3.0 mm, is broader than that of the claimed invention. However, Olson also discloses that the size of the gap affects the degree to which the straw is crushed, implying that it can be modified to suit the desired end product ([0055] lines 1-9), and states that other spacings may be used without deviating from the scope of the invention ([0055] line 28). As the Applicant has not set forth any criticality to the selection of this particular range of gap widths that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding Claim 19, Olson discloses (Figure 2) the gap width of a crushing gap (gap G) during the crushing operation of the straw is between 1.0 and 1.4 mm ([0055] lines 22-24). Examiner note: the range of gap widths disclosed by Olson, 0.25 mm to 3.0 mm, is broader than that of the claimed invention. However, Olson also discloses that the size of the gap affects the degree to which the straw is crushed, implying that it can be modified to suit the desired end product ([0055] lines 1-9), and states that other spacings may be used without deviating from the scope of the invention ([0055] line 28). As the Applicant has not set forth any criticality to the selection of this particular range of gap widths that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the gap width in the method disclosed by Olson such that it is between 1.0 and 1.4 mm, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claim 20, Olson discloses (Figure 2) the gap width of a crushing gap (gap G) during the crushing operation of the straw is approximately 1.2 mm ([0055] lines 22-24). Examiner note: Olson discloses a range of gap widths which contains 1.2 mm. However, Olson also discloses that the size of the gap affects the degree to which the straw is crushed, implying that it can be modified to suit the desired end product ([0055] lines 1-9), and states that other 
Regarding Claim 21, Olson discloses (Figure 4) that the rollers (cylindrical rolls 20, 22) have axis-parallel or oblique grooves (longitudinally-extending grooves 28).
Regarding Claim 22, Olson discloses that the straw stalks are comminuted prior to the crushing operation ([0043] lines 2-6) and the comminuted stalks are crushed ([0044] lines 1-3).
Regarding Claim 23, Olson does not disclose that the straw is comminuted after the crushing operation. Bihn teaches (Figure 3) a method for crushing agricultural products comprising a crushing operation (column 4 lines 43-51), wherein the agricultural products are comminuted after the crushing operation (column 7 lines 32-37; after being crushed by first and second grain crushing rollers 126, 127, the grain passes through finishing rollers 128, which further comminutes the grains). This ensures that the final product produced from the method is the correct size and has the correct appearance (column 7 lines 37-41). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Olson such that the straw is comminuted after the 
Regarding Claim 24, Olson discloses (Figure 2) a device for producing an insulation material made of straw, comprising: a crushing apparatus (processor apparatus 18) for crushing the straw, wherein the crushing apparatus has at least two opposite rollers (cylindrical rolls 20, 22) mounted rotatably about parallel rotation axes ([0055] lines 4-5), wherein the crushing apparatus is designed to crush the straw nodes ([0047] lines 1-6; “kernels” is being interpreted as “nodes”), and wherein the crushing apparatus is designed to drive the rollers in opposite directions (as shown by the arrows in Figure 2) and to guide the straw between the rollers ([0009] lines 8-11). 
Olson does not disclose that the rollers are driven at substantially the same circumferential speed. Bihn teaches (Figure 3) a device comprising a crushing apparatus having at least two opposite rollers (first and second grain crushing rollers 126, 127), wherein the crushing apparatus is designed to drive the rollers in opposite directions at substantially the same circumferential speed (column 7 line 65 - column 8 line 7; the teeth of the two grain crushing rollers intermesh as the rollers rotate, so they must be rotating at the same circumferential speed and in opposite directions). In this configuration, it is only necessary for one of the opposite rollers to be connected to the driving mechanism (column 7 lines 61-65), which simplifies the design of the crushing apparatus. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Olson such that the opposite rollers are driven at substantially 
Olson also does not disclose that there is a downstream comminution apparatus connected to the crushing apparatus. Bihn teaches (Figure 3) that in the device, a downstream comminution apparatus (finishing rollers 128) is connected to the crushing apparatus in such a way that during operation the material crushed in the crushing apparatus is fed to the downstream comminution apparatus (column 7 lines 32-37). The inclusion of this downstream comminution apparatus ensures that the final product produced from the method is the correct size and has the correct appearance (column 7 lines 37-41). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device disclosed by Olson such that a downstream comminution apparatus is connected to the crushing apparatus in such a way that during operation the straw crushed in the crushing apparatus is fed to the downstream comminution apparatus, as taught by Bihn, to better control the size and appearance of the final product.
Regarding Claim 26, Olson discloses (Figure 2) that the crushing apparatus (processor apparatus 18) has a gap width of a crushing gap (gap G) of the crushing apparatus is between 0.8 and 1.6 mm ([0055] lines 22-24). Examiner note: the range of gap widths disclosed by Olson, 0.25 mm to 3.0 mm, is broader than that of the claimed invention. However, Olson also discloses that the size of the gap affects the degree to which the straw is crushed, implying that it can be modified to suit the desired end product ([0055] lines 1-9), and states that other spacings may be used without deviating from the scope of the invention ([0055] line 28). As the Applicant has not set forth any criticality to the selection of this particular range of gap widths 
Regarding Claim 27, Olson discloses (Figure 2) that the crushing apparatus (processor apparatus 18) has a gap width of a crushing gap (gap G) of the crushing apparatus is between 1.0 and 1.4 mm ([0055] lines 22-24). Examiner note: the range of gap widths disclosed by Olson, 0.25 mm to 3.0 mm, is broader than that of the claimed invention. However, Olson also discloses that the size of the gap affects the degree to which the straw is crushed, implying that it can be modified to suit the desired end product ([0055] lines 1-9), and states that other spacings may be used without deviating from the scope of the invention ([0055] line 28). As the Applicant has not set forth any criticality to the selection of this particular range of gap widths that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the gap width in the device disclosed by Olson such that it is between 1.0 and 1.4 mm, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claim 28, Olson discloses (Figure 2) that the crushing apparatus (processor apparatus 18) has a gap width of a crushing gap (gap G) of the crushing apparatus is 
Regarding Claim 29, Olson discloses (Figure 4) that the rollers (cylindrical rolls 20, 22) have axis-parallel or oblique grooves (longitudinally-extending grooves 28).
Regarding Claim 30, with reference to the aforementioned combination of Olson and Bihn, Bihn teaches (Figure 5) that the rollers (first and second grain crushing rollers 126, 127) mesh with one another in the manner of a spur gearing (column 6 line 58).
Regarding Claim 31, Olson discloses (Figure 2) that at least one roller (cylindrical rolls 20, 22) is spring-mounted ([0067] lines 7-8).
Regarding Claim 32, Olson discloses (Figure 1) that an upstream comminution apparatus (chopper apparatus 16), which is connected to the crushing apparatus (processor apparatus 18) in such a way that during operation the straw comminuted in the upstream comminution apparatus is fed to the crushing apparatus ([0044] lines 1-2).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Bihn as applied to Claim 24 above, and further in view of Ryan (US 3,972,484).
Regarding Claim 25, Olson does not disclose that a feed of the straw to the crushing apparatus is designed to separate the stalks of the straw prior to the crushing. Ryan teaches (Figures 2 and 3) a device for comminuting straw comprising a crushing apparatus (cutter roll 21), wherein a feed (augurs 18 and 20) of the straw to the crushing apparatus which is designed to separate the stalks of the straw prior to the crushing, because this evens out the distribution rate of the straw and allows for uniform delivery into the crushing apparatus (column 2 lines 15-21; by spreading out the clumps, the stalks of the straw are thus separated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Olsen such that a feed of the straw to the crushing apparatus is designed to separate the stalks of the straw prior to the crushing, as taught by Ryan, to ensure uniform distribution of the straw into the crushing apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wurmbach (DE 102005053049) discloses a device for comminuting crop material comprising a crushing apparatus having two opposite rollers driven in different directions and an upstream comminution apparatus, wherein the kernels of the crop material are crushed during the crushing operation, and the gap width between the rollers is adjustable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725